Cite as 2017 Ark. App. 131

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-16-797


DANIEL R. MILLS                                   Opinion Delivered: March 8, 2017
                               APPELLANT
                                                  APPEAL FROM THE ARKANSAS
V.                                                WORKERS’ COMPENSATION
                                                  COMMISSION
                                                  [NO. G207516]
AEROCARE HOLDINGS, INC., AND
STANDARD FIRE INSURANCE
COMPANY                                           AFFIRMED
                    APPELLEES

                           RITA W. GRUBER, Chief Judge

       This is a workers’ compensation case. Daniel R. Mills, a respiratory therapist for

Aerocare Holdings, Inc., sustained a compensable injury to his left shoulder in June 2012

while lifting a 200-pound tank of liquid oxygen. On September 25, 2012, he underwent left-

shoulder arthroscopic surgery with subacromial decompression and distal clavicle resection by

orthopedic surgeon Dr. Russ B. Rauls. Mr. Mills later received occupational therapy, was

released by Dr. Rauls to work with lifting restrictions, and—on March 20, 2013—was

released to full duty without restrictions. Mr. Mills’s work with Aerocare ended a month later

due to staffing changes. He was granted a one-time change of physicians to Dr. Christopher

A. Arnold, who saw him in November 2013 for an initial office visit.

       On November 18, 2015, an administrative law judge conducted a hearing on

controverted issues in this case. By written opinion, the law judge rejected Mr. Mills’s claims

that the Arkansas Workers’ Compensation Act is unconstitutional and that he was entitled to
                                 Cite as 2017 Ark. App. 131

additional medical treatment for the left shoulder and to related benefits. The Arkansas

Workers’ Compensation Commission adopted and affirmed the law judge’s opinion. Mr.

Mills appeals, raising two points: (1) a second left-shoulder procedure, as recommended by

Dr. Arnold, is reasonable and necessary medical treatment, and (2) our workers’ compensation

law is unconstitutional. We affirm.

                                I. Additional Medical Treatment

       The employer shall promptly provide for an injured employee such medical services

as may be reasonably necessary in connection with the employee’s injury. Ark. Code Ann.

§ 11-9-508(a) (Repl. 2012). What constitutes reasonably necessary treatment is a question

of fact for the Commission, whose duty is to use its expertise to determine the soundness of

medical evidence and to translate it into findings of fact. Bennett v. Tyson Poultry, Inc., 2016
Ark. App. 479, at 3–4, 504 S.W.3d 653, 656.1 When the primary injury is shown to have

arisen out of and in the course of employment, the employer is responsible for any natural

consequence that flows from that injury. Nichols v. Omaha Sch. Dist., 2010 Ark. App. 194,

at 5, 374 S.W.3d 148, 151.

       The burden is on the employee to establish, by a preponderance of the evidence, a

causal connection between the injury and the consequences of such. Id. at 5–6, 374 S.W.3d

at 151; see Ark. Code Ann. § 11-9-705(a)(3). When the Commission denies benefits because



       1
        Contrary to assertions in Aerocare’s brief, neither objective evidence nor a doctor’s
opinion is required before the Commission may determine that further medical treatment
is reasonably necessary in connection with a work injury. Butler v. Lake Hamilton Sch. Dist.,
2013 Ark. App. 703, at 8, 430 S.W.3d 831, 836.

                                               2
                                 Cite as 2017 Ark. App. 131

the claimant has failed to meet his or her burden of proof by a preponderance of the evidence,

the substantial-evidence standard of review requires that we affirm if the Commission’s

decision displays a substantial basis for the denial of relief. Jordan v. Home Depot, Inc., 2013
Ark. App. 572, 430 S.W.3d 136. We review the evidence in the light most favorable to the

Commission’s findings and will affirm if those findings are supported by substantial evidence;

we defer to the Commission’s findings of credibility and the resolution of conflicting

evidence. Bennett, 2016 Ark. App. 479, at 2–3, 504 S.W.3d at 656; We Get Rid of It Ark. v.

Graham, 2016 Ark. App. 88, at 10.

       In denying Mills’s claim for additional treatment by Dr. Arnold, the Commission

reasoned as follows:

       Dr. Rauls, the treating physician released the claimant with full duty and no
       restrictions on the 20th day of March, 2013, after a left shoulder injury. Dr. Arnold
       opined on November 19, [2013], in referring to the left shoulder, that I would do
       surgery if the claimant returns “but” if he gets relief [from an injection administered
       that day] and it stays away for good, I would not do surgery. It then appears from the
       record that the claimant did have the opportunity to return to Dr. Arnold, but the
       discussion with Dr. Arnold was about the right shoulder and there appears to be no
       record regarding the left shoulder. Also, claimant’s testimony states that he went to
       the VA and there was inflammation of the shoulder but apparently they felt that there
       was not sufficient findings to go ahead and perform an MRI. Finally, the bilateral
       strength evaluation that was performed with a side to side comparison actually showed
       the left side to be stronger.

       The Commission’s opinion summarized Mr. Mills’s medical treatment from the June

2012 injury through return visits to Dr. Arnold in August 2014. Dr. Rauls ordered an MRI,

which was performed on June 19, 2012, and interpreted by Dr. Kyle McAlister. In his

radiology report, Dr. McAlister dictated this impression: “Impingement on the rotator cuff

by degenerative changes of the acromioclavicular (AC) joint and large inferior bony spurs, but

                                               3
                                  Cite as 2017 Ark. App. 131

I do not see a tear of the rotator cuff, although there is certainly tendonosis of the rotator cuff

present.” Dr. Rauls wrote on July 12, 2012, that Mr. Mills had “impingement syndrome,

biceps tendonitis, and a SLAP (superior labrum anterior to posterior) tear,” which Dr. Rauls

believed to be a direct result of an on-the-job injury. Dr. Rauls’s surgical report of September

25, 2012, stated that “superior labrum had some mild fraying but overall looked pretty good.

Had some mild inflammation of his capsule. His articular and bursal rotator cuff looked good.

We did a decompression of the distal clavicle.” Both Dr. Rauls and the occupational therapist

signed the notes of a May 23, 2013 impairment examination: “A bilateral static strength

evaluation was performed for a side to side strength comparison. The left side was found to

be stronger that the non-affected right. No strength impairment was, therefore, assigned.”

The Commission reviewed an office visit of November 19, 2013:

       [T]he claimant presented to Dr. Chris Arnold with left-shoulder pain. Dr. Arnold’s
       report provided negative for crepitus, joint instability, joint locking, joint tenderness,
       limping, popping and spasms but positive for decreased mobility and weakness. The
       report further provided that right shoulder strength was normal but there was weakness
       in the left shoulder and consequently, an arthrocentesis was performed for rotator cuff
       tendonitis and Doctor Arnold stated that if he gets complete relief and it stays away for
       good then I would not do surgery, but if it comes back as anticipated, I would
       recommend repeat arthroscopy, acromioplasty, and distal clavical resection.

Finally, the Commission noted Mr. Mills’s complaints of right-shoulder pain at his August 5,

2014 visit to Dr. Arnold, which Dr. Arnold attributed to a right rotator-cuff tear.

       Mr. Mills suggests on appeal, as he did below, that the initial surgery failed. He

disputes the Commission’s view that Dr. Arnold would not perform surgery if Mr. Mills

obtained relief after the injection and his symptoms “stayed away.” He asserts that his

continued left-shoulder symptoms led to his change of physicians and that Dr. Arnold

                                                4
                                Cite as 2017 Ark. App. 131

recommended a repeat shoulder arthroscopy based on Mr. Mills’s continuing complaints of

left-shoulder problems. Mr. Mills asserts that his focus on right-shoulder complaints when

he returned to Dr. Arnold was due to right-shoulder overuse, simply reinforcing the fact that

his left-shoulder problems continued. He asserts that whether or not the VA decided to

proceed with an MRI should have no impact on his case.

       Mr. Mills relies on the dissenting commissioner’s opinion that the November 2013

left-shoulder symptoms were identical to those in his medical records from the time of his

June 2012 injury through his March 2013 release to work; that his symptoms increased each

time he returned to work after his injury; and that his need for right-shoulder treatment, due

to overuse in compensation for the symptoms present in his left shoulder, clearly showed that

he continued to have left-shoulder symptoms. He asserts that the timing of his treatment and

evaluation by Dr. Arnold, and the fact that Dr. Arnold’s recommended surgical repair of the

left shoulder had not been performed, were due to the fact that Mr. Mills had to finance the

treatment after the first visit, which was guaranteed through our statutory change-of-

physician process. See Ark. Code Ann. § 11-9-514 (Repl. 2012). He asserts that there had

been no shoulder problems before the June 2012 accident and that his accident was the only

factor in his need for treatment.

       Mr. Mills’s arguments regarding the cause of his need for additional treatment and

surgery go to the weight and interpretation of medical evidence and the credibility of his

testimony. The issue on review is not whether the evidence would have supported a contrary

finding or whether we might have reached a different result; we affirm if reasonable minds


                                              5
                                 Cite as 2017 Ark. App. 131

could reach the Commission’s conclusion. Thompson v. Mountain Home Good Samaritan Vill.,

2014 Ark. App. 493, 442 S.W.3d 873. In the present case, we hold that the Commission’s

opinion displays a substantial basis for the denial of Mr. Mills’s claim for additional medical

treatment by Dr. Arnold.

                II. Constitutionality of the Arkansas Workers’ Compensation Act

       The Commission, affirming the decision of the administrative law judge, denied Mr.

Mills’s “Motion to Recuse2 and Notice of Intent to Introduce Evidence at Hearing,” in

which he argued that the provisions of the Arkansas Workers’ Compensation Act providing

for the establishment of administrative law judges are unconstitutional. Noting that this court

has soundly rejected identical arguments in Sykes v. King Ready Mix, Inc., 2011 Ark. App.
271; Rippe v. Delbert Hooten Logging, 100 Ark. App. 227, 266 S.W.3d 217 (2007); and Long

v. Wal-Mart Stores, Inc., 98 Ark. App. 70, 250 S.W.3d 263 (2007), the Commission denied

Mr. Mills’s motion and found the constitutional challenges to be without merit. His attorney

does not acknowledge these precedents or subsequent cases, much less make any attempt to

distinguish them or present any argument that they should be overruled. See Johnson v.

Batesville Nursing & Rehab., 2011 Ark. App. 518, at 1 n1. We affirm the Commission’s denial

of Mr. Mills’s motion for recusal and the Commission’s finding that his constitutional

challenges lack merit.



       2
        The motion asked for the recusal and disqualification of “all ALJs currently serving
the Commission as well as the Commission” from participating in his claim because of
“threats either directly made or known to be the policy of the Governor who threatens the
job security of all ALJs.”

                                              6
                          Cite as 2017 Ark. App. 131

Affirmed.

KLAPPENBACH and GLOVER, JJ., agree.

Frederick S. “Rick” Spencer, for appellant.

James M. Ryburn, for appellees.




                                        7